DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 04/11/2022.  Claims 11-28 are pending.  Claims 1-10 have been canceled.  Claim 11 has been written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1 show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6, 32D, 32E, 32F.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [24] – The phrase “These maneuvers and combinations thereof.” is an incomplete sentence.
The specification does not include disclosure for reference characters 32D, 32E, 32F shown in Figure 1.
Appropriate correction is required.
The amendment filed 04/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In paragraphs [32]-[37], [39], [42], and [44]-[47], the subject matter of either “connected to” or “connects to” or “connection point” or a combination thereof is disclosed, which was not in the initially filed disclosure.  These paragraphs disclose descriptions about the manner in which the various wings and parts of the aircraft are connected to each other, and Figure 1 has been amended to allegedly point out the described connections.  Yet, nothing was disclosed about specific connections in the initially filed disclosure as are now being disclosed.  And, the mere pointing to an area of the figure, and saying that parts are connected and that there are connection points as described, raises questions as to why these connections were not originally disclosed and why aren’t the connections currently shown in detail, rather than in generalities as is now being pointed to in the figure.  These unresolved questions raise a doubt as to the possession of the claimed invention at the time of filing.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 11 and 24 is objected to because of the following informalities:
Claim 11 – In line 18 on page 8 of claim 11, the limitation “connected to rudder tip end” is recited, which appears to be a grammatical error.  If this is the same “rudder tip end” limitation that was introduced in line 8 of the instant claim, the cited limitation hereinabove should read “connected to said rudder tip end” or “connected to the rudder tip end.”
Claim 11 – In line 3 on page 9 of claim 11, it appears that “30B” was inadvertently included in the claim.
Claim 11 – In line 12 on page 9 of claim 11, the limitation “port connection point” is recited, which appears to be a grammatical error.  If this is the same “port connection point” limitation that was introduced in line 10 of the instant claim, the cited limitation hereinabove should read “said port connection point” or “the port connection point.”
Claim 11 – In line 19 on page 9 of claim 11, the limitation “starboard connection point” is recited, which appears to be a grammatical error.  If this is the same “starboard connection point” limitation that was introduced in line 15 of the instant claim, the cited limitation hereinabove should read “said starboard connection point” or “the starboard connection point.”
Claim 24 – In line 5, it appears that “10B” was inadvertently included in the claim.
Claim 24 – In line 6, it appears that “20B” was inadvertently included in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-28 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 USC § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites various “connected to” and “connection point” limitations throughout the claim.  In paragraphs [32]-[37], [39], [42], and [44]-[47], the subject matter of either “connected to” or “connects to” or “connection point” or a combination thereof is disclosed, which was not in the initially filed disclosure.  These paragraphs disclose descriptions about the manner in which the various wings and parts of the aircraft are connected to each other, and Figure 1 has been amended to allegedly point out the described connections.  Yet, nothing was disclosed about specific connections in the initially filed disclosure as are now being disclosed.  And, the mere pointing to an area of the figure, and saying that parts are connected and that there are connection points as described, raises questions as to why these connections were not originally disclosed and why aren’t the connections shown in detail, rather than in generalities as is now being pointed to in the figure.  These unresolved questions raise a doubt as to the possession of the claimed invention at the time of filing.
Claims 12-28 are rejected because they depend from an unsupported new matter parent claim.
Claims 11-28 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 11 recites the limitations “ a port rear composite wing having an attachment port rear wing end connected to rudder tip end at said back fuselage end on said top fuselage side and a distal port rear wing end opposite said attachment port rear wing end; a starboard rear composite wing having an attachment starboard rear wing end connected to said rudder tip end at said back fuselage end on said top fuselage side and a distal starboard rear wing end opposite said attachment starboard rear wing end” in lines 17-23.  As best understood, Figure 1 clearly implies something is fixed to what is being called a rudder.  It appears that these are wings which, again, appear to be fixedly attached to what has the appearance of a vertical stabilizer, not a rudder as described in the amended specification and pointed to in the Figure.  Under the traditional definition of a rudder, i.e., a hinged vertical airfoil mounted at the tail of an aircraft; a moveable, vertical wing located on the tail of the airplane; a moveable surface that is mounted on the trailing edge of the vertical stabilizer or fin, the claimed rudder would be non-operable. So, how can these claim limitations work?  As currently claimed and described in the initially filed and currently amended specification, wouldn’t this configuration destroy the wings when the rudder moves?  It would take undue experimentation to move a rudder such that the wings attached to it, as set forth in the instant claim, will not break.  Where is it disclosed in the initially filed disclosure how this is possible?
Claims 12-28 are rejected because they depend from a parent claim that is not enabled.

The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-28 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 11 recites the limitations “ a port rear composite wing having an attachment port rear wing end connected to rudder tip end at said back fuselage end on said top fuselage side and a distal port rear wing end opposite said attachment port rear wing end; a starboard rear composite wing having an attachment starboard rear wing end connected to said rudder tip end at said back fuselage end on said top fuselage side and a distal starboard rear wing end opposite said attachment starboard rear wing end” in lines 17-23.  These limitations are unclear.  Given that a traditional definition of a rudder is a hinged vertical airfoil mounted at the tail of an aircraft; a moveable, vertical wing located on the tail of the airplane; a moveable surface that is mounted on the trailing edge of the vertical stabilizer or fin, it is not clear how the claimed rudder is operable.  The amended specification and the pointed to structure in the Figure, of a rudder, i.e., element 7, has the appearance of a vertical stabilizer.  The wings appear to be fixedly attached to what is called a rudder.  When the rudder moves, how would the fixedly attached wings move without breaking?  If they would not break, is there something included in this configuration that would prevent the wings from breaking?  For examination purposes, and as best understood, the cited claim limitations will be interpreted as wings attached to a traditional vertical stabilizer, which will be interpreted as a rudder, as set forth in the cited limitations.
Claims 12-28 are rejected because they depend from an indefinite parent claim.
Claims 11-28 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
Claim 11 recites the limitations “ a port rear composite wing having an attachment port rear wing end connected to rudder tip end at said back fuselage end on said top fuselage side and a distal port rear wing end opposite said attachment port rear wing end; a starboard rear composite wing having an attachment starboard rear wing end connected to said rudder tip end at said back fuselage end on said top fuselage side and a distal starboard rear wing end opposite said attachment starboard rear wing end” in lines 17-23.  The omitted elements are: Special hardware that is required to attach the wings and the rudder, that would allow the wings to move in such a way that, when the rudder moves, the wings would not break.  Without such special hardware between the wings and rudder, wings fixedly attached to a traditional moveable rudder would break when the rudder moves.
Claims 12-28 are rejected because they depend from an indefinite parent claim.
Claims 12-28 each recite “The vehicle, according to claim 1” in line 1.  These claims are vague and indefinite.  It is unknown what the scope of each claim is.  For examination purposes, and as best understood, claims 12-28 will be interpreted as depending from claim 11.
Claim 25 recites the limitation "said port front power plant."  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "said port front power plant."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16, 18-24, and 27-28 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Eger, RU 2082651 C1 (hereinafter called Eger and it is noted that this reference is cited on the IDS filed 05/04/2020).
Regarding claim 11, as best understood, Eger teaches a vehicle, comprising:
a fuselage having a front fuselage end (See e.g., FIGS. 6 & 7 front of element 1), a back fuselage end opposite said front fuselage end (See e.g., FIGS. 6 & 7 back of element 1), a top fuselage side (See e.g., FIGS. 6 & 7 top of element 1), and a bottom fuselage side opposite said top fuselage side (See e.g., FIGS. 6 & 7 bottom of element 1);
a rudder attached to said fuselage at said back fuselage end on said top fuselage side (See e.g., FIGS. 6 & 7 element 30), said rudder having a rudder attachment end (See e.g., FIG. 7 the bottom of element 30 that is attached to the top of the back of the fuselage 1) connected to said fuselage and a rudder tip end (See e.g., FIG. 7 the top of element 30 attached at element 18) opposite said rudder attachment end, said rudder tip end being above said top fuselage side (See e.g., FIG. 7 the top of element 30 attached at element 18);
a port front composite wing (See e.g., FIGS. 6 & 7 port element 15) having an attachment port front wing end connected to said fuselage at said front fuselage end on said bottom fuselage side (See e.g., FIGS. 6 & 7 the portion of port element 15 attached at the front port of fuselage 1) and a distal port front wing end opposite said attachment port front wing end (See e.g., FIGS. 6 & 7 the portion of port element 15 at port element 12);
a starboard front composite wing (See e.g., FIGS. 6 & 7 starboard element 15) having an attachment starboard front wing end connected to said fuselage at said front fuselage end on said bottom fuselage side (See e.g., FIGS. 6 & 7 the portion of starboard element 15 attached at the front starboard of fuselage 1) and a distal starboard front wing end opposite said attachment starboard front wing end (See e.g., FIGS. 6 & 7 the portion of starboard element 15 attached at unmarked starboard element 12);
a port rear composite wing (See e.g., FIGS. 6 & 7 port element 9) having an attachment port rear wing end connected to rudder tip end at said back fuselage end on said top fuselage side (See e.g., FIG. 7 port element 9 attached through 18 and 30 on the back top side of fuselage 1) and a distal port rear wing end opposite said attachment port rear wing end (See e.g., FIG. 7 port element 9 attached at port element 10);
a starboard rear composite wing (See e.g., FIGS. 6 & 7 starboard element 9) having an attachment starboard rear wing end connected to said rudder tip end at said back fuselage end on said top fuselage side (See e.g., FIG. 7 starboard element 9 attached through 18 and 30 on the back top side of fuselage 1) and a distal starboard rear wing end opposite said attachment starboard rear wing end (See e.g., FIG. 7 starboard element 9 attached at starboard element 10);
a port central composite wing (See e.g., FIG. 6 port element 7, which is comprised of port elements 16 & 17) having an attachment port central wing end connected to said fuselage between said port front composite wing and said port rear composite wing (See e.g., FIG. 6 port element 16 connected at port element 1 between port element 15 and port element 9) and a distal port central wing end 30B opposite said attachment port central wing end (See e.g., FIG. 6 port outboard tip of element 17 at port element 17 opposite connection at port element 1); and
a starboard central composite wing (See e.g., FIG. 6 starboard element 7, which is comprised of port elements 16 & 17) having an attachment starboard central wing end connected to said fuselage between said starboard front composite wing and said starboard rear composite wing (See e.g., FIG. 6 starboard element 16 connected at starboard element 1 between starboard element 15 and starboard element 9) and a distal starboard central wing end opposite said attachment starboard central wing end (See e.g., FIG. 6 starboard outboard tip of element 17 opposite connection at starboard element 1),
wherein said distal port front wing end connects to said distal port rear wing end at a port connection point on said port central composite wing between said distal port central wing end and said fuselage (See e.g., FIGS. 6 & 7 port element 15 connected at port element 12 connects to port element 9 at port element 10 through port element 12 at port element 7 between port outboard tip of element 17 and port element 1), said distal port central wing end extending outward from port connection point (See e.g., FIGS. 6 & 7 port outboard tip of element 17 extending outward from the connection at port element 10 and port element 12), said attachment port central wing end (See e.g., FIGS. 6 & 7 port element 7 connected at port element 1), said port connection point (See e.g., FIGS. 6 & 7 the connection at port element 10 and port element 12), and said distal port central wing end (See e.g., FIG. 6 port outboard tip of element 17) being planar (See e.g., FIGS. 6 & 7, where, as can been seen in the cited figures, all the recited limitations in this list are planar),
wherein said distal starboard front wing end connects to said distal starboard rear wing end at a starboard connection point on said starboard central composite wing between said distal starboard central wing end and said fuselage (See e.g., FIGS. 6 & 7 starboard element 15 connected at starboard element 12 connects to starboard element 9 at starboard element 10 through starboard element 12 at starboard element 7 between starboard outboard tip of element 17 and starboard element 1), said distal starboard central wing end extending outward from starboard connection point (See e.g., FIGS. 6 & 7 starboard outboard tip of element 17 extending outward from the connection at starboard element 10 and starboard element 12), said attachment starboard central wing end (See e.g., FIGS. 6 & 7 port element 7 connected at starboard element 1), said starboard connection point (See e.g., FIGS. 6 & 7 the connection at starboard element 10 and starboard element 12), and said distal starboard central wing end (See e.g., FIG. 6 starboard outboard tip of element 17) being planar (See e.g., FIGS. 6 & 7, where, as can been seen in the cited figures, all the recited limitations in this list are planar), and
wherein said port front composite wing and said starboard front composite wing sweep up from said bottom fuselage side so as to form a front wing positive dihedral (See e.g., FIG. 2 port element 15 and starboard element 15).
Regarding claim 12, as best understood, Eger teaches wherein said port front composite wing is further comprised of a port front flight component between said attachment port front wing end and said port connection point (See e.g., FIGS. 6 & 7 port element 23),
wherein said port front flight component is selected from a group consisting of: a port front power plant, a port front lift element (See e.g., FIGS. 6 & 7 port element 23-slat), and a port front aileron,
wherein said starboard front composite wing is further comprised of a starboard front flight component between said attachment starboard front wing end and said starboard connection point (See e.g., FIGS. 6 & 7 starboard element 23), and
wherein said starboard front flight component is selected from a group consisting of: a starboard front power plant, a starboard front lift element (See e.g., FIGS. 6 & 7 starboard element 23-slat), and a starboard front aileron.
Regarding claim 13, as best understood, Eger teaches wherein said port central composite wing and said starboard central composite wing sweep up from said top fuselage side so as to form a central wing positive dihedral (See e.g., FIG. 6; ¶s [0026] & [0038]).
Regarding claim 14, as best understood, Eger teaches wherein said port central composite wing and said starboard central composite wing sweep down from said top fuselage side so as to form a central wing negative dihedral (See e.g., FIG. 6; ¶s [0026] & [0038]).
Regarding claim 15, as best understood, Eger teaches wherein said port central composite wing and said starboard central composite wing are planar with said top fuselage side so as to form a central wing zero dihedral (See e.g., FIG. 2 port element 7 and starboard element 7).
Regarding claim 16, as best understood, Eger teaches wherein said port central composite wing and said starboard central composite wing are orthogonal to said fuselage (See e.g., FIGS. 6 & 7 port and starboard of element 16, where element 16 is not visible in FIG. 7).
Regarding claim 18, as best understood, Eger teaches wherein said port central composite wing and said starboard central composite wing are angled toward said back fuselage end (See e.g., FIG. 6 port and starboard elements 7 and 16 & 17).
Regarding claim 19, as best understood, Eger teaches wherein said port central composite wing is further comprised of a port central flight component between said attachment port central wing end and said port connection point (See e.g., FIG. 6 port element 26, which is not labeled on the port side),
wherein said port central flight component is selected from a group consisting of: a port central power plant, a port central lift element (See e.g., FIG. 6 port element 26-flap), and a port central aileron,
wherein said starboard central composite wing is further comprised of a starboard central flight component between said attachment starboard central wing end and said starboard connection point (See e.g., FIG. 6 starboard element 26), and
wherein said starboard central flight component is selected from a group consisting of: a starboard central power plant, a starboard central lift element (See e.g., FIG. 6 port element 26-flap), and a starboard central aileron.
Regarding claim 20, as best understood, Eger teaches wherein said distal port central wing end has port central wing tip (See e.g., FIG. 6 port element 17), and wherein said distal starboard central wing end has starboard central wing tip (See e.g., FIG. 6 starboard element 17).
Regarding claim 21, as best understood, Eger teaches wherein said port central composite wing is further comprised of port central tip component (See e.g., FIG. 6 port element 17) between said port connection point (See e.g., FIG. 6 port element 17 connected at port element 12) and said distal port central wing end (See e.g. FIG. 6 the outboard end of port element 17),
wherein said port central tip component is selected from a group consisting of: a port central tip lift element (See e.g., FIG. 6 port element 20) and a port central tip aileron (See e.g., FIG. 6 port element 21),
wherein said starboard central composite wing is further comprised of starboard central tip component (See e.g., FIG. 6 starboard element 17) between said starboard connection point (See e.g., FIG. 6 starboard element 17 connected at starboard element 12) and said distal starboard central wing end (See e.g. FIG. 6 the outboard end of starboard element 17), and
wherein said starboard central tip component is selected from a group consisting of: a starboard central tip lift element (See e.g., FIG. 6 starboard element 20) and a starboard central tip aileron (See e.g., FIG. 6 starboard element 21).
Regarding claim 22, as best understood, Eger teaches wherein said port rear composite wing is angled downward from said rudder tip end toward said port connection point (See e.g., FIG. 6 port element 9), and
wherein said starboard rear composite wing is angled downward from said rudder tip end toward said starboard connection point (See e.g., FIG. 6 starboard element 9).
Regarding claim 23, as best understood, Eger teaches wherein said port rear composite wing is further comprised of a port rear flight component (See e.g., FIGS. 6 & 7 port element 28) between said attachment port rear wing end and said port connection point,
wherein said port rear flight component is selected from a group consisting of: a port rear power plant, a port rear lift element (See e.g., FIGS. 6 & 7 port element 28), and a port rear aileron,
wherein said starboard rear composite wing is further comprised of a starboard rear flight component (See e.g., FIGS. 6 & 7 starboard element 28) between said attachment starboard rear wing end (as recited in the rejection of claim 11 hereinabove) and said starboard connection point (as recited in the rejection of claim 11 hereinabove), and
wherein said starboard rear flight component is selected from a group consisting of: a starboard rear power plant, a starboard rear lift element (See e.g., FIGS. 6 & 7 starboard element 28), and a starboard rear aileron.
Regarding claim 24, as best understood, Eger teaches further comprising: a port marginal plate (See e.g., FIG. 7 attachment of port element 10 and port element 12) attaching said distal port front wing end 10B (See e.g., FIG. 7 port element 15 attached at port element 12) and said distal port rear wing end 20B (See e.g., FIG. 7 port element 9 attached at port element 10) at said port connection point (as recited in the rejection of independent claim 11 hereinabove); and
a starboard marginal plate (See e.g., FIG. 7 attachment of starboard element 10 and starboard element 12) attaching said distal starboard front wing end (See e.g., FIG. 7 starboard element 15 attached at starboard element 12) and said distal starboard rear wing end (See e.g., FIG. 7 starboard element 9 attached at starboard element 10) at said starboard connection point (as recited in the rejection of independent claim 11 hereinabove).
Regarding claim 27, as best understood, Eger teaches wherein said port front composite wing is comprised of at least one material of a group consisting of: aluminum, steel, wood, fabric, acrylic, composite (See e.g., ¶ [0043]), and graphene.
Regarding claim 28, as best understood, Eger teaches wherein said fuselage is further comprised of at least one fuselage component selected from a group consisting of: doors (See e.g., FIG. 7), windows (See e.g., FIG. 7), container, a passenger cabin (See e.g., FIG. 7 element 3; ¶ [0021], where passenger compartment teaches a passenger cabin), and a cargo cabin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 USC § 103 as being unpatentable over Eger and further in view of Parks et al., U.S. Patent Application Publication 2018/0305005 A1 (hereinafter called Parks).
Regarding claim 17, as best understood, Eger teaches port central composite wing and said starboard central composite wing and front fuselage end as set forth in the rejection of claim 11 hereinabove.  But Eger does not teach port central composite wing and said starboard central composite wing are angled toward said front fuselage end.
However, Parks teaches port central composite wing and said starboard central composite wing are angled toward said front fuselage end (See e.g., FIG. 1c port and starboard of element 106, front of element 102 (which is not labeled in FIG. 1c, but it is labeled in FIG. 1a)).
Thus, it would have been obvious to the skilled artisan, having the art of Eger and Parks before him, before the effective filing date of the claimed invention, to modify the vehicle of Eger to include port central composite wing and said starboard central composite wing are angled toward said front fuselage end, as taught in the analogous art of Parks.  One would have been motivated to make such a combination to achieve the predictable result of allowing for the center of gravity (COG) placement to be closer to aerodynamic center, as suggested in Parks (See e.g., ¶ [0073]).


Claims 25-26 is/are rejected under 35 USC § 103 as being unpatentable over Eger, and further in view of MA, CN 108557081 A (hereinafter called MA).
Regarding claim 25, as best understood, Eger does not teach wherein said port front power plant is tiltable.
However, MA teaches said port front power plant is tiltable (See e.g., 4th paragraph under invention content, “… the front wing paving the solar battery sheet is left front wing and a right front wing backward tilting wings …”).
Thus, it would have been obvious to the skilled artisan, having the art of Eger and MA before him, before the effective filing date of the claimed invention, to modify the vehicle of Eger to include said port front power plant is tiltable, as taught in the analogous art of MA.  One would have been motivated to make such a combination to achieve the predictable result of to provide comprehensive control of distributed power realize good flight control, as suggested in MA (See e.g., last paragraph under background technique).
Regarding claim 26, as best understood, Eger does not teach wherein said port front power plant is solar.
However, MA teaches said port front power plant is solar (See e.g., FIG. 1 port element 07).
Thus, it would have been obvious to the skilled artisan, having the art of Eger and MA before him, before the effective filing date of the claimed invention, to modify the vehicle of Eger to include said port front power plant is solar, as taught in the analogous art of MA.  One would have been motivated to make such a combination to achieve the predictable result of obtaining more solar energy, improve endurance ability, and using solar energy to effectively reduce structure weight and reduce the complexity of structure strength design, as suggested in MA (See e.g., last paragraph under background technique).

Response to Arguments
Applicant’s arguments filed 04/11/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
It is noted that any citation to specific paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275,277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
01 June 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644